     Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 1 of 18                   PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 DRAMA CAMP PRODUCTIONS, INC., and *
 J&M LLC, d/b/a SHADES, on behalf of *
 themselves and all others similarly situated, *
                                               *
                                               *
       Plaintiffs,                             *
                                               *
 v.                                            * CIVIL ACTION NO.: 1-20-cv-266
                                               *
 MT. HAWLEY INSURANCE CO., a *
 corporation,                                  *
                                               *
       Defendant.                              *
                                               *

                               CLASS ACTION COMPLAINT

        Plaintiffs Drama Camp Productions, Inc., and J&M LLC, d/b/a Shades, bring the following

Complaint against Defendant Mt. Hawley Insurance Company:

                         PARTIES, JURISDICTION, AND VENUE

        1.     Plaintiff Drama Camp Productions, Inc. (“Drama Camp”), is a corporation

organized under the laws of the State of Alabama, with its principal place of business located in

Alabama.

        2.     Plaintiff J&M LLC, d/b/a Shades (“Shades”), is an Alabama limited liability

company with two Members, both of whom are resident citizens of the State of Alabama.

        3.     Defendant Mt. Hawley Insurance Co., Inc. (“Mt. Hawley”), is a corporation

organized under the laws of the State of Illinois, with its principal place of business located in

Illinois.

        4.     This Court has subject-matter jurisdiction of this class action pursuant to 28 U.S.C.

§ 1332(d)(2)(A), because the matter in controversy, the aggregated claims of the members of each
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 2 of 18                       PageID #: 2



proposed Class, exceeds the sum of five million dollars, exclusive of interest and costs, and

Plaintiffs, members of each proposed Class, are citizens of a state different from Mt. Hawley; and

pursuant to 28 U.S.C. § 1332(d)(4)(A)(II)(cc), in that the only Defendant is not a citizen of the

state in which this action has been filed.

       5.      Venue is proper in the Southern District of Alabama pursuant to 28 U.S.C. §

1391(b)(2), because a substantial part of the events or omissions giving rise to the claims asserted

occurred in this judicial district. Venue is also proper in the Southern District of Alabama pursuant

to 28 U.S.C. § 1391(b)(1), in that the Defendant, Mt. Hawley, is deemed to reside in this judicial

district pursuant to 28 U.S.C. § 1391(d).

                                   FACTUAL BACKGROUND

       6.      Plaintiff Drama Camp owns and operates a children’s drama studio in Mobile,

Alabama.

       7.      Plaintiff Shades owns and operates several retail stores in Alabama, as well as in

four other states, where it sells sunglasses and sportswear. Plaintiff Shades has a retail store in and

is headquartered in Orange Beach, Alabama.

       8.      Mt. Hawley issued Drama Camp a commercial property insurance policy, with a

policy period of September 25, 2019, to September 25, 2020, bearing policy number GPD0001680.

       9.      Mt. Hawley issued Shades a commercial property insurance policy, with a policy

period of September 21, 2019, to September 21, 2020, bearing policy number MCP0165573.

       10.     Both Plaintiffs’ policies are all-risk policies that insure against all risks of direct

physical loss unless the loss is specifically excluded by the policy.

       11.     Plaintiff Shades’s policy has the following Mt. Hawley coverage forms: Building

and Personal Property Coverage Form CP-0010(06/07), Business Income (and Extra Expense)



                                                  2
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 3 of 18                 PageID #: 3



Coverage Form CP-0030(06/07), and Causes of Loss-Special Form CP-1030(06/07). A copy of

Shades’s policy is attached hereto as Exhibit A.

       12.     Plaintiff Drama Camp’s policy has the following Mt. Hawley coverage forms:

Building and Personal Property Coverage Form CP 0010(10-12), Business Income with Extra

Expense Coverage Form CP 0030(10-12), and Causes of Loss-Special Form CP 1030(10-12). A

copy of Drama Camp’s policy is attached hereto as Exhibit B.

       13.     Mt. Hawley Coverage Form CP-0010(06/07) is identical to its Coverage Form CP

0010(10-12). Mt. Hawley Coverage Form CP-0030(06/07) is identical to its Coverage Form CP

0030(10-12). Mt. Hawley Causes of Loss-Special Form CP-1030(06/07) is identical to its Causes

of Loss-Special Form CP 1030(10-12).

       14.     Each Plaintiff’s Business and Personal Property Coverage Form provides as

follows:

               A.     Coverage

                      We will pay for direct physical loss of or damage to Covered Property at
                      the premises described in the Declarations caused by or resulting from any
                      Covered Cause of Loss.

Exh. A, Coverage Form CP-0010(06/07), p. 1; Exh. B, Coverage Form CP 0010(10-12), p. 1.

       15.     Covered Property at the premises described in both Plaintiffs’ policies’

Declarations includes their business premises.

       16.     Each Plaintiff’s Coverage Form addressing Business Income and Extra Expense

provides:

               A.     Coverage

                      1.      Business Income

                              ....



                                                   3
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 4 of 18                  PageID #: 4



                             We will pay for the actual loss of Business Income you sustain due
                             to the necessary “suspension” of your “operations” during the
                             “period of restoration”. The “suspension” must be caused by direct
                             physical loss of or damage to property at premises which are
                             described in the Declarations and for which Business Income Limit
                             Of Insurance is shown in the Declarations. The loss or damage must
                             be caused by or result from a Covered Cause of Loss. . . .

Exh. A, Coverage Form CP-0030(06/07), p. 1; Exh. B, Coverage Form CP 0030(10-12), p. 1.

       17.    Each Plaintiff purchased coverage for Extra Expense, which is:

                     2.      Extra Expense

                             ....

                             b. Extra Expense means necessary expenses you incur during the
                                “period of restoration” that you would not have incurred if there
                                had been no direct physical loss or damage to property caused
                                by or resulting from a Covered Cause of Loss.

Exh. A, Coverage Form CP-0030(06/07), p. 1; Exh. B, Coverage Form CP 0030(10-12), p. 1.

       18.    Plaintiff Drama Camp’s policy further provides:

              A.     Covered Causes of Loss

                     When Special is shown in the Declarations, Covered Causes of Loss means
                     direct physical loss unless the loss is excluded or limited in this policy.

Exh. B, Coverage Form CP 1030(10-12), p. 1.

       19.    Plaintiff Shades’s policy provides:

              A.     Covered Causes of Loss

                     When Special is shown in the Declarations, Covered Causes of Loss means
                     Risks of Direct Physical Loss unless the loss is:

                     1.      Excluded in Section B., Exclusions; or

                     2.      Limited in Section C., Limitations;

                     that follow.

Exh. A., Coverage Form CP-1030(06/07), p. 1.

                                               4
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 5 of 18                   PageID #: 5



      20.    Each Plaintiff’s policy shows “Special” in the Declarations.

      21.    Each Plaintiffs’ policy further provides:

             B.     Exclusions

                    ....

                    2.      We will not pay for loss or damage caused by or resulting from any
                            of the following . . . .

                            b. Delay, loss of use or loss of market.

                    ....

                    3.      We will not pay for loss or damage caused by or resulting from any
                            of the following, 3.a. through 3.c. But if an excluded cause of loss
                            that is listed in 3.a. through 3.c. results in a Covered Cause of Loss,
                            we will pay for the loss or damage caused by that Covered Cause of
                            Loss.
                    ....

                            b. Acts or decisions, including the failure to act or decide, of any
                               person, group, organization or governmental body.

Exh. A, Coverage Form CP-1030(06/07), pp. 3, 4; Exh. B, Coverage Form CP 1030(10-12), pp.
3, 4.

      22.    Both Plaintiffs’ policies also contain the following:

             B.     Exclusions

                    1.      We will not pay for loss or damage caused directly or indirectly by
                            any of the following. Such loss or damage is excluded regardless of
                            any other cause or event that contributes concurrently or in any
                            sequence to the loss.

                            a. Ordinance Or Law

                                The enforcement of or compliance with any ordinance or law:

                                 (1) Regulating the construction, use or repair of any property;
                                     or

                                 (2) Requiring the tearing down of any property, including the
                                     cost of removing its debris.

                                               5
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 6 of 18                    PageID #: 6




                                  This exclusion, Ordinance Or Law, applies whether the loss
                                  results from:

                                  (a) An ordinance or law that is enforced even if the property
                                      has not been damaged; or

                                  (b) The increased costs incurred to comply with an ordinance
                                      or law in the course of construction, repair, renovation,
                                      remodeling or demolition of property, or removal of its
                                      debris, following a physical loss to that property.

Exh. B., Coverage Form CP 1030(10-12), p. 1; Exh. A, Coverage Form CP-1030(06/07), p. 1.

       23.    Shades’s policy has the following endorsement:

                          Absolute Pollution Exclusion Endorsement

              This endorsement replaces any existing terms and/or exclusions regarding pollution
              liability within this policy.

              We will not pay for loss, damage, cost or expense caused directly or indirectly by
              any of the following. Such loss, damage, cost or expense is excluded regardless of
              any other cause or event that contributes concurrently or in any sequence to the
              loss:

              A.     Property damage arising out of the actual, alleged or threatened discharge,
                     dispersal, release or escape of "pollutants," or contaminants;

                     1.      At or from premises owned, leased, rented or occupied by you,

                     2.      At or from any site or location used by or for you or others for the
                             handling, storage, disposal, processing or treatment of waste,

                     3.      Which are at any time transported, handled, stored, treated, disposed
                             of or processed as waste by or for you or any person or organization
                             for whom you may be legally responsible, or,

                     4.      At or from any site or location on which you or any contractors or
                             subcontractors working directly or indirectly on your behalf are
                             performing operations;

                             a.      If the "pollutants" are brought on or to the site or location in
                                     connection with such operations, or




                                                6
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 7 of 18                     PageID #: 7



                              b.     If the operations are to test for, monitor, clean up, remove,
                                     contain, treat, detoxify or neutralize the "pollutants."
               B.     Any loss, damage, cost or expense arising out of any governmental direction
                      or request that you test for, monitor, clean up, treat, remove, detoxify or
                      neutralize "pollutants" or in any way respond to or assess the effects of
                      “pollutants.”

                      This includes loss or damage caused by or resulting from contributing to or
                      made worse by actual, alleged or threatened release, discharge, escape or
                      dispersal of contaminants and/or pollutants, all of which direct or indirect,
                      proximate or remote, or in whole or in part, caused by, contributed to, or
                      aggravated by any damage insured by the policy.

                      “Pollutants” means any solid, liquid, gaseous or thermal irritant or
                      contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals
                      and waste. In addition to "pollutants" to be disposed of, waste also includes
                      materials to be recycled, reconditioned or reclaimed. It also includes any
                      material which after its release, dispersal or discharge, can cause or threaten
                      damage to human health and/or human welfare, or causes or threatens
                      damage, deteriorations, loss of value, marketability and/or loss of use, to
                      insured property; including, but not limited to bacteria, fungi, virus, or
                      hazardous substances as listed in the Federal Pollution Control Act, Clean
                      Air Act, Resource Conservation and Recovery Act of 1976 and/or Toxic
                      Substances Control Act or as designated by the U.S. Environmental
                      Protection Agency.

       24.     The State of Alabama, the United States, and the world are in the midst of the novel

coronavirus pandemic. The virus causes the viral illness known as COVID-19. The virus is

extremely contagious. To date, Alabama has had over 8,100 coronavirus cases and 298 of those

people have died.

       25.     On March 13, 2020, Donald J. Trump, the President of the United States, declared

the COVID-19 pandemic a National Emergency.

       26.     Also on March 13, 2020, Kay Ivey, Governor of the State of Alabama, declared the

COVID-19 pandemic a State Public Health Emergency. Gov. Ivey directed the appropriate state

agencies to exercise their statutory and regulatory authority accordingly.




                                                 7
     Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 8 of 18                                  PageID #: 8



         27.      On March 27, 2020, Dr. Scott Harris, the Alabama State Health Officer, entered a

Statewide Order which provided, among other things, that effective March 28, 2020, at 5:00 PM,

certain “non-essential” businesses would be closed to non-employees. A copy of Dr. Harris’s

Order is attached hereto as Exhibit C. Among the “non-essential” businesses shut down were

performing-art centers, which encompassed Plaintiff Drama Camp, and retail clothing and

clothing-accessory stores, which encompassed Plaintiff Shades. Exhibit C, p. 2.

         28.      Effective April 30, 2020, at 5:00 PM, Alabama retail establishments were allowed

to reopen at no more than 50 percent of the normal occupancy load. Plaintiff Shades has reopened

under this restriction. Performing-arts centers were left shut down, so Plaintiff Drama Camp

remains shut down. A copy of this latest order by Dr. Harris is attached as Exhibit D. The aforesaid

orders of Gov. Ivey and Dr. Harris were valid exercises of the government’s executive police

power.

         29.      Plaintiffs have suffered substantial losses of business income due to the shutdown,

and submitted claims for their losses to Mt. Hawley under the business-income and extra-expense

provisions of their insurance policies. 1

         30.      Mt. Hawley denied both Plaintiffs’ claims because, it said, “[Y]ou have not

sustained direct physical loss of or damage to any property that would trigger your business income

coverage.” Exhibit E, p. 4; Exhibit F, p. 6.

         31.      Plaintiffs did, however, sustain direct physical loss of covered property, their

business premises, because the State Health Officer issued orders that shut their businesses down.

There was a direct physical loss of their business premises because their business premises were

rendered physically unusable for their intended purposes. The loss was direct because the orders


         1 Plaintiffs continue to suffer substantial losses of business income due to the present shutdown and
restricted-occupancy orders.

                                                          8
    Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 9 of 18                     PageID #: 9



were expressly directed to categories of businesses to which Plaintiffs’ businesses belong, and

because the orders were the direct cause of Plaintiffs’ loss of the use of their business premises.

       32.     Further, Plaintiff Shades has now sustained a direct physical loss of 50% of its

business premises, due to the 50 percent occupancy restrictions, for the reasons set out in the

preceding paragraph.

       33.     Both denial letters also relied upon the policies’ exclusion for “Acts or decisions,

including the failure to act or decide, of any person, group, organization or governmental body.”

But this exclusion is overly broad, ambiguous, irreconcilable with other policy provisions, and

with the purpose of an all-risk insurance policy. This provision would exclude coverage whenever

a human being or any kind of entity had any kind of role in a loss, which would render the policies’

coverage illusory and the policies practically worthless. Presumably only Acts of God would be

covered. The exclusion is therefore unenforceable.

       34.     Both denial letters also relied on the exclusion for the enforcement of any ordinance

or law regulating the use of any property. But when this exclusion is read in its entirety, it only

applies to actual or proposed construction, repair, or demolition work, or work of that nature.

Moreover, the complete-shutdown orders of the State Health Officer did not “regulate” the use of

Plaintiffs’ property – they prohibited its use for its intended purpose. Finally, the exclusion only

applies to building codes and the like.

       35.     Mt. Hawley also relied on the Absolute Pollution Exclusion with respect to its

denial of Shades’s claim. The term “pollutants” is defined to include virus. The exclusion,

however, by its terms only applies to a release of pollutants that is connected in some manner to

the insured, to a release from a waste facility, and to a governmental direction or request that the

insured remediate pollutants. That is not the case here. More important, the exclusion’s first



                                                 9
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 10 of 18                       PageID #: 10



sentence states that it replaces existing exclusions “regarding pollution liability.” So, the exclusion

by its own terms only applies to liability insurance, not to business-property and business-income

insurance.

       36.     Both Plaintiffs’ denials were also based on the loss-of-use aspect of the policies’

“[d]elay, loss of use or loss of market” exclusion. But this entire provision excludes lost business

income. It was probably originally intended to exclude consequential damages under a business-

property-insurance policy, but when applied to a business-income-insurance policy, it nullifies the

precise reason for buying the coverage and thus is unenforceable.

       37.     Based upon the foregoing, Mt. Hawley improperly denied Plaintiffs’ claims.

                               CLASS ACTION ALLEGATIONS

       38.     This action is brought as a plaintiffs’ class action pursuant to Federal Rule of Civil

Procedure 23(b)(2) and 23(b)(3). Plaintiffs bring this action on their own behalf, and on behalf of

all others similarly situated, as representatives of the following Classes:

                                The Declaratory-Judgment Class

               All businesses in the State of Alabama that were issued insurance

               policies by Mt. Hawley Insurance Company with Building and

               Personal Property Coverage Form CP-0010(06/07) or CP 0010(10-

               12), Business Income (and Extra Expense) Coverage Form CP-

               0030(06/07) or Business Income with Extra Expense Coverage

               Form CP 0030(10-12), and Causes of Loss-Special Form CP-

               1030(06/07) or CP 1030(10-12), whose policies were in effect on

               and after March 27, 2020, and who fall within any of the categories




                                                  10
Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 11 of 18                   PageID #: 11



         of “non-essential” businesses specified in the Alabama State Health

         Officer’s Order of March 27, 2020.

         Excluded from the Class are (1) the officers, directors, and

         employees of Mt. Hawley Insurance Company, and its affiliated

         entities; and (2) all judicial officers of the United States who preside

         over or hear this case, and all persons related to them as specified in

         28 U.S.C. § 455(b)(5).

                           The Breach-of-Contract Class

         All businesses in the State of Alabama that were issued insurance

         policies by Mt. Hawley Insurance Company with Building and

         Personal Property Coverage Form CP-0010(06/07) or CP 0010(10-

         12), Business Income (and Extra Expense) Coverage Form CP-

         0030(06/07) or Business Income with Extra Expense Coverage

         Form CP 0030(10-12), and Causes of Loss-Special Form CP-

         1030(06/07) or CP 1030(10-12), whose policies were in effect on

         and after March 27, 2020, who fall within any of the categories of

         “non-essential” businesses specified in the Alabama State Health

         Officer’s Order of March 27, 2020, who filed claims after that date

         under the policies’ Business Income (and Extra Expense) Coverage

         Form or Business Income with Extra Expense Coverage Form, and

         whose claims were denied by Mt. Hawley Insurance Company

         because there was allegedly no coverage under the policies.




                                           11
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 12 of 18                      PageID #: 12



               Excluded from the Class are (1) the officers, directors, and

               employees of Mt. Hawley Insurance Company, and its affiliated

               entities; and (2) all judicial officers of the United States who preside

               over or hear this case, and all persons related to them as specified in

               28 U.S.C. § 455(b)(5).

       39.     The members of the Classes are readily identifiable from Mt. Hawley’s

computerized records.

       40.     Upon information and belief, the Classes both consist of hundreds and possibly

thousands of members, and each is therefore so numerous that individual joinder of all members

is impracticable. The members of the Classes are geographically dispersed throughout the State

of Alabama.

       41.     There are questions of law and fact common to both Classes, which predominate

over any questions affecting only individual members of the Classes. The questions common to

the Classes include, but are not limited to, the following:

               (a)      Do the policies’ Business Income Coverage and Extra Expense Coverage

                        Forms cover losses ultimately caused by COVID-19?

               (b)      Do the policies’ Business Income Coverage and Extra Expense Coverage

                        Forms cover losses directly caused by the orders of the government

                        authorities that shut down or restricted access to the Class members’

                        businesses?

               (c)      Is it a breach of Mt. Hawley Insurance Company’s contractual obligations

                        under the policies for it to deny the Class members’ claims under the




                                                 12
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 13 of 18                      PageID #: 13



                        Business Income Coverage and Extra Expense Coverage Forms, for lack of

                        coverage under the policies?

               (d)      What is the meaning of the policy provision “direct physical loss of or

                        damage to” covered property?

               (e)      What fact situations does the policies’ “ordinance or law” exclusion apply

                        to?

               (f)      What fact situations does the policies’ “loss of use” exclusion apply to?

               (g)      What fact situations does the policies’ “acts or decisions” exclusion apply

                        to?

         42.   Plaintiffs’ claims are typical of those of the Classes and are based on the same legal

theories as those of the members of the Classes. Plaintiffs’ claims and those of the Classes’

members all arise from the same pattern or practice by Mt. Hawley Insurance Company, as set out

above.

         43.   Plaintiffs will fairly and adequately protect the interests of the members of the

Classes. Plaintiffs have retained counsel who are highly experienced and competent in class-action

litigation and other complex litigation, and who are knowledgeable regarding the applicable law.

Plaintiffs and their counsel intend to prosecute this action vigorously. Neither Plaintiffs nor their

counsel have any interests that might cause them not to vigorously pursue this action. Plaintiffs’

interests are coextensive with those of the Classes, and Plaintiffs have no interests adverse to those

of the Class members.

         44.   Plaintiffs have made arrangements with their counsel for the discharge of their

financial responsibility to the Classes. Plaintiffs’ counsel have the necessary financial resources

to adequately and vigorously litigate this class action.



                                                 13
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 14 of 18                       PageID #: 14



        45.     A class action is superior to all other available means for the fair and efficient

adjudication of this controversary, and it is desirable to concentrate the litigation of the claims in

this forum. The damages suffered by many individual Class members are relatively small

compared to the burden and expense that would be entailed by individual litigation of their claims

against Mt. Hawley. Moreover, many of the individual Class members are unlikely to be aware

of their rights. Therefore, it is unlikely that these Class members, on an individual basis, can obtain

effective redress for the wrongs done to them.

        46.     Additionally, the court system would be adversely affected by such individualized

litigation.   Individualized litigation would create the danger of inconsistent contradictory

judgments arising from the same set of facts. Individualized litigation would also increase delay

and expense to all parties and the court system from the issues raised by this action. In contrast,

the class-action device provides the benefit of adjudication of these issues in a single proceeding,

with economies of scale and comprehensive supervision by a single court.

        47.     Plaintiffs and their counsel are aware of no litigation concerning the controversy

already begun by or against members of the Classes. This also indicates that the Class members’

interest in individually controlling the prosecution of separate actions is minimal.

        48.     Plaintiffs do not anticipate any likely difficulties in the management of this action

as a class action.

        49.     Mt. Hawley has acted on grounds that apply generally to the Declaratory-Judgment

Class, as specified above, so that corresponding declaratory relief is appropriate respecting that

Class as a whole.




                                                  14
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 15 of 18                      PageID #: 15



                                       COUNT I
                                DECLARATORY JUDGMENT

         Plaintiffs allege as follows against Mt. Hawley, on their own behalf and on behalf of the

members of the Declaratory-Judgment Class, pursuant to Federal Rule Civil Procedure 23(b)(2)

and 28 U.S.C § 2201:

         50.    Plaintiffs reallege Paragraphs 1 through 49 hereof.

         51.    There is an actual, substantial, and justiciable controversy between Plaintiffs and

the Class members on the one hand, and Mt. Hawley on the other, regarding whether Plaintiffs and

the Class members’ losses of business income and their extra expenses are covered losses under

the coverage forms specified above.

         52.    A judgment declaring the rights of Plaintiffs and the Class members will serve a

useful purpose in settling and clarifying the legal relations at issue, and will terminate and afford

relief from the uncertainty, insecurity, and controversy giving rise to this request for a

declaratory judgment.

         53.    Plaintiffs and the Class members are entitled to a judgment declaring that their

losses of business income and their extra expenses are covered losses under the specified coverage

forms.

                                            COUNT II
                                       BREACH OF CONTRACT

         Plaintiffs allege as follows against Mt. Hawley, on their own behalf and on behalf of the

members of the Breach-of-Contract Class, pursuant to Federal Rule of Civil Procedure 23(b)(3):

         54.    Plaintiffs reallege Paragraphs 1 through 49 hereof.

         55.    There are valid contracts of insurance binding Plaintiffs and the Class members on

the one hand and Mt. Hawley on the other.



                                                 15
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 16 of 18                      PageID #: 16



       56.        Plaintiffs and the Class members have performed their obligations under the

contracts of insurance. Plaintiffs and the Class members have filed claims with Mt. Hawley for

their lost business income.

       57.        Mt. Hawley has not performed its obligations under the insurance contracts, in that

it has denied coverage for Plaintiffs’ and the Class members’ losses of business income when those

losses are covered losses under the coverage forms specified above.

       58.        Plaintiffs and the Class members have been damaged by Mt. Hawley’s denial of

coverage, in the amount of their lost business income.

       59.        Plaintiffs and the Class members are entitled to a judgment against Mt. Hawley in

the amount of their lost business income and extra expenses.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs individually, and on behalf of all others similarly situated, ask

that the Court:

       (a)        Certify the Classes proposed herein;

       (b)        Appoint Plaintiffs as representatives of the Declaratory-Judgment Class and the
                  Breach-of-Contract Class;

       (c)        Appoint Plaintiffs’ counsel as attorneys for the Classes;

       (d)        Declare the rights of Plaintiffs and the Declaratory-Judgment Class as follows:
                  declare that Plaintiffs’ and the Class members’ losses of business income and extra
                  expenses are covered losses under the specified coverage forms.

       (e)        Enter judgment awarding Plaintiffs and the Breach-of-Contract Class members
                  monetary damages for Mt. Hawley’s breach of their insurance contracts, in the
                  amount of their lost business income and extra expenses;

       (f)        Award Plaintiffs and the Breach-of-Contract Class members prejudgment interest
                  and post-judgment interest as provided by law;




                                                   16
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 17 of 18                   PageID #: 17




        (g)     Award Plaintiffs and the Class members a reasonable attorney’s fee and the costs
                of this action; and

        (h)     Provide such further relief as may be just and proper.

                                        JURY DEMAND

        Plaintiffs, on behalf of themselves and the members of the Classes, demand a trial by jury

on all issues so triable.

Dated: May 8, 2020

                                              Respectfully submitted,

                                              By: /s/ Richard H. Taylor____________
                                              RICHARD H. TALYOR (TAYLR8925)

                                              By: /s/ W. Lloyd Copeland___________
                                              W. LLOYD COPELAND (COPW3831)

                                              By: /s/ Steven A. Martino____________
                                              STEVEN A. MARTINO (MARS7433)
                                              P.O. Box 894
                                              Mobile, Alabama 36601
                                              Phone: (251) 433-3131
                                              Fax: (251) 433-4207
                                              Email: richard@taylormartino.com
                                                      lloyd@taylormartino.com
                                                      stevemartino@taylormartino.com

                                              ATTORNEYS FOR PLAINTIFFS AND THE
                                              PROPOSED CLASSES

OF COUNSEL:
John W. “Don” Barrett (pro hac vice application to be filed)
BARRETT LAW GROUP, P.A.
404 Court Square North
Lexington, Mississippi
Phone: (662) 834-9168
Fax: (662) 834-2628
Email: donbarrettpa@gmail.com




                                                 17
   Case 1:20-cv-00266 Document 1 Filed 05/08/20 Page 18 of 18   PageID #: 18



DEFENDANT TO BE SERVED BY CERTIFIED MAIL:

Mt. Hawley Insurance Company
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104




                                        18
